Citation Nr: 0005634	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to December 
1981, and from April 1983 to July 1985.  

The appeal arises from the April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, denying service connection for 
residuals of a left ankle injury, denying compensable ratings 
for scars of the head and the bridge of the nose, and denying 
a compensable rating pursuant to the provisions of 38 C.F.R. 
§ 3.324, based on a determination that the two noncompensable 
service-connected scars did not interfere with employability.  
The veteran subsequently moved to Naples, Florida, and in 
June 1994 submitted a notice of disagreement with the April 
1994 rating action as to all these issues.  In a Statement of 
the Case (SOC) issued by the RO in St. Petersburg, Florida in 
August 1994, all the claims were addressed except that of 
entitlement to a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324.  Accordingly, in the 
Introduction section of the July 1997 remand, this issue was 
referred to the RO for appropriate action, including the 
furnishing of an SOC.  The two compensable rating issues were 
never appealed by the veteran.  In July 1999 the RO furnished 
the veteran an SOC concerning the issue of entitlement to a 
compensable rating pursuant to the provisions of 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disorders.  The veteran did not thereafter appeal this issue 
and, as such, it is not before the Board for consideration at 
this time.  The argument of the veteran's representative at 
the Board in February 2000 concerning Manlincon V. West, 12 
Vet. App. 238 (1999) is considered moot.  That case was not 
decided by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) until 1999, and, as noted 
above, the RO responded to the Board's instruction in July 
1997 by issuing an SOC, as if the issue had been remanded.  
There was thereafter no appeal of the SOC.  

In his October 1994 VA Form 9,  the veteran raised the issue 
of entitlement to service connection for a spinal cord injury 
associated with bowel and bladder dysfunction.  The veteran 
had previously been denied service connection for this 
disorder based on a determination that it was due to willful 
misconduct - circumstances which prohibited payment of 
benefits.  In letters in September 1985 and May 1989 the 
veteran was informed of these RO determinations.  

In July 1997 the Board reviewed and remanded the veteran's 
claim of entitlement to service connection for residuals of a 
left ankle injury.  In that remand, the Board referred the 
issue of service connection for a spinal cord injury 
associated with bowel and bladder dysfunction to the RO, 
inasmuch as the willful misconduct question was again, in 
effect, raised.  The RO then issued an additional letter to 
the veteran in July 1999 informing that the veteran's claim 
for service connection for a back condition had previously 
been denied as due to misconduct, and that to reopen the 
claim new and material evidence addressing the question of 
misconduct origin would have to be submitted.  As the veteran 
did not submit any additional evidence and did not otherwise 
respond to this RO letter, the claim of entitlement to 
service connection for a spinal cord injury was not further 
adjudicated by the RO, and is not before the Board at this 
time.

After the July 1997 Remand the veteran moved to Michigan, and 
his claims folder was transferred to the Detroit, Michigan 
RO.  


REMAND

The Board in July 1997 remanded the veteran's claim of 
entitlement to service connection for residuals of a left 
ankle injury, for development including to obtain additional 
post-service treatment records, and for a VA examination to 
ascertain whether the veteran had any residuals of an 
inservice left ankle injury.  

Following that remand, in April 1998 the veteran submitted VA 
Forms 21-4142, informing of medical facilities where he was 
treated in service or post service for conditions related to 
his claim for entitlement to service connection for residuals 
of a left ankle injury, and authorizing release of records of 
such treatment from those facilities.  These included records 
from the University of California at San Diego (UCSD) Medical 
Center, for intensive-care treatment in August 1984; records 
from VAMC Milwaukee from 1984 to 1993; records from VAMC 
Saginaw from 1985 to 1989; records from VAMC Tampa from 
February 1993 to August 1995; and records from VAMC Durham 
from November 1995 to March 1998.  

The claims file contains a record of hospitalization at the 
UCSD Medical Center in September 1984, and the Board has 
concluded that this is the medical record to which the 
veteran referred.  

The VAMC in Durham, North Carolina, responded to the RO's 
inquiry by furnishing medical records from late November 1995 
to early 1998.  The VAMC in Saginaw, Michigan, furnished 
records of treatment of the veteran from September 1996 to 
March 1998 and reported that it was not in possession of any 
records of treatment of the veteran from 1985 to 1989.  The 
VAMCs in Tampa, Florida, and Milwaukee, Wisconsin, reported 
that the records of treatment of the veteran which they had 
were sent to the VAMC in Durham on November 6, 1995.  As 
such, it is now essential that contact again be made with the 
VAMC in Durham to obtain all records of the above-noted 
treatment of the veteran at the VAMCs in Tampa and Milwaukee.  

Because this remand is for additional records to develop the 
veteran's claim, despite the veteran's having failed to 
report for VA examinations subsequent to the July 1997 Board 
remand, an additional VA examination should be afforded the 
veteran to ascertain whether there are any identifiable 
residuals of an inservice left ankle injury.  In requesting 
this VA examination, the Board emphasizes that the earlier VA 
examination of the veteran's left ankle in November 1996 was 
completely inadequate because the claims folder was not 
reviewed and because the examiner confused the ankle 
disability which is the subject of this appeal (residuals of 
a left ankle injury) with residuals of a spinal cord injury 
with neurologic deficit in the left lower extremity, the 
latter not being a service-connected disorder.
 
Upon remand, it is imperative that the VA examiner note the 
evidence presented of injury to the left ankle in service.  
As such, the Board will restate that evidence, as reported in 
the July 1997 Remand.  

The service medical records show that the veteran 
was seen in June 1981 for a puncture wound of the 
left ankle overlying the medial malleolus.  Range 
of motion was noted to be normal.  The wound was 
cleaned and bandaged.  In July 1983, the veteran 
reported a one week history of left ankle pain 
following an injury playing softball.  Treatment 
records state that the veteran had no history of 
left ankle injury.  On examination, the left ankle 
was swollen with no discoloration.  The veteran 
exhibited full range of motion with slight pain.  
The impression was a soft tissue injury of the 
left ankle.  Subsequent x-rays of the left ankle 
showed no fracture and he was diagnosed with an 
inversion sprain of the left ankle.  There is no 
evidence of any additional treatment of the left 
ankle during service.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should again contact the VAMC 
in Durham, North Carolina, and obtain 
records of VA treatment of the veteran 
at the VAMC in Milwaukee, Wisconsin, 
from 1984 to 1993, and records of VA 
treatment of the veteran at the VAMC in 
Tampa, Florida, from February 1993 to 
August 1995.  The records of treatment 
at the Tampa and Milwaukee VAMCs were 
reportedly sent to the Durham VAMC on 
November 6, 1995.  Any and all records 
received should be associated with the 
claims folder.  

2.  After the above is completed, the RO 
should schedule the veteran for a VA 
orthopedic examination to ascertain the 
presence or absence of residuals of a 
left ankle injury in service.  The 
examiner must be provided with the 
claims folder including a copy of this 
remand.  The examiner must indicate on 
the examination report that the claims 
folder and this remand have been 
reviewed in association with the 
examination.  The examiner must note the 
medical records of injury to the left 
ankle in service, as detailed in this 
remand, and must differentiate the 
residuals of a left ankle injury in 
service, if any, from the residuals of 
the spinal cord injury with left lower 
extremity paresis.  The etiology of all 
current pathology of the left foot and 
ankle, including any ulcerations, foot 
drop, bone loss, and deformity, should 
be addressed.  

3.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  The RO should then review the 
record, and the claim of entitlement to 
service connection for residuals of a 
left ankle injury should be 
readjudicated.  If the determination 
remains adverse to the veteran, both the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  They should be given the 
opportunity to respond within the 
applicable time.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The appellant need take no action unless otherwise notified.  
The purpose of this remand is to procure clarifying data and 
to comply with a precedent decision of the Court, to wit, 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




